 



Exhibit 10.19

CIRRUS LOGIC, INC.

EMPLOYMENT AGREEMENT

     This Agreement is entered into effective as of March 15, 2004, (the
“Effective Date”) by and between Cirrus Logic, Inc., a Delaware corporation (the
“Company”), and John T. Kurtzweil (the “Employee”).

     WHEREAS, the Company desires to employ the Employee on a full-time basis in
the capacity of Chief Financial Officer of the Company, and the Employee desires
to accept such employment; and

     WHEREAS, the parties desire and agree to enter into an employment
relationship by means of this Agreement;

     NOW THEREFORE in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is mutually covenanted and
agreed by and among the parties as follows:



  1.   Position and Duties. The Employee shall be employed as the Chief
Financial Officer of the Company, reporting to the Company’s Chief Executive
Officer and assuming and discharging such responsibilities as are commensurate
with the Employee’s position. In performing his basic duties, the Employee shall
work at the Company’s principal business office located in Austin, Texas. The
Employee acknowledges that travel may be necessary in carrying out his duties
hereunder. The Employee shall perform his duties faithfully and to the best of
his ability and shall devote his full business time and effort to the
performance of his duties hereunder.     2.   Compensation.



  (a)   Base Salary. For all services to be rendered by the Employee to the
Company while this Agreement is in effect, the Employee shall receive an annual
base salary equal to $275,000.00 (the “Base Salary”), payable bi-weekly in
accordance with the Company’s normal payroll practices.     (b)   Executive
Variable Compensation Program. The Employee shall be eligible to participate in
the Company’s Executive Variable Compensation Program (“VCP”). The Employee’s
target payout under the VCP shall be seventy-five percent (75%) of his Base
Salary.     (c)   Stock Option Grant. Effective upon the next regular option
grant date following Employee’s first day of employment in the position of Chief
Financial Officer, Employee shall receive a stock option grant to purchase
225,000 shares of common stock of the Company, with 25% to vest on the one-year
anniversary of the grant date and the remainder to vest equally over the
following 36 months, with an exercise price equal to the closing price of the
stock on NASDAQ on the grant date.



  3.   Other Benefits. The Employee and his legal dependents shall be entitled
to participate in the employee benefit plans and programs of the Company, if
any, to the extent that his position, tenure, salary, age, health and other
qualifications make the Employee and his legal

 



--------------------------------------------------------------------------------



 



      dependents eligible to participate in such plans or programs, subject to
the rules and regulations applicable thereto. The Company reserves the right to
cancel or change the benefit plans and programs it offers to its employees at
any time. Employee will be eligible for vacation and sick leave in accordance
with the policies in effect during the Term of this Agreement and will receive
such other benefits as the Company generally provides to its other employee of
comparable position and experience.     4.   Expenses. The Company shall
reimburse the Employee for reasonable travel, entertainment or other expenses
incurred by the Employee in the furtherance of or in connection with the
performance of the Employee’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.     5.   Term and
Termination.



      a. Term. The initial term of this Agreement (“Term”) shall be for two
(2) years from the date hereof and shall automatically renew for successive
fixed terms of one (1) year each, unless either party notifies the other of its
decision not to renew this Agreement at least ninety (90) days prior to the
commencement of the initial or any successive renewal term, as the case may be.
        b. Termination Other than for Cause on Change of Control. In the event
(i) the Company terminates the Employee’s employment other than for Cause within
one (1) year following a Change of Control, (ii) any successor to the Company
fails or refuses to assume this Agreement in accordance with Section 6 below, or
(iii) Employee terminates his employment for Good Reason within one (1) year
following a Change of Control, the Employee shall be entitled to receive (a) a
single, lump-sum severance payment equal to the Employee’s then current annual
base salary, (b) health benefit continuation up to a maximum of eighteen
(18) months or until Employee accepts other employment, (c) accelerated vesting
of fifty percent (50%) of Employee’s unvested options to purchase the Company’s
common stock, regardless of employment elsewhere, and (d) an extended exercise
period of twelve (12) months from the date of termination to exercise his stock
options, regardless of employment elsewhere. In order to receive the benefits
set forth in this Section 5, Employee is required to sign the Company’s general
release of claims applicable to all employees.         For purposes of this
Agreement only, a “Change in Control” of the Company will be deemed to occur
when the Company’s stockholders approve a transaction (e.g., an acquisition,
merger or consolidation) the result of which is that the voting securities of
the Company immediately prior to such a transaction represent less than 80% of
the combined voting power of the resulting entity, or the
liquidation/dissolution/sale of all or substantially all of the assets or
business of the Company.         For purposes of this Agreement only, “Good
Reason” shall mean any act of the Company that materially and adversely
diminishes the Employee’s duties or responsibilities, provided that in the event
of any such act that the Employee shall notify the Company in writing of such
act and the Company shall have thirty (30) days to remedy such act from its
receipt of such notice.         For purposes of this Agreement only, the term
“Cause” shall mean (i) gross negligence or willful misconduct in the performance
of duties to the Company after one written warning detailing the concerns and
offering the Employee opportunities to cure; (ii) material and willful violation
of any federal or state law; (iii) commission of any act of fraud with respect

2



--------------------------------------------------------------------------------



 



      to the Company; (iv) conviction of a felony or any crime causing material
harm to the standing and reputation of the Company; or (v) intentional and
improper disclosure of the Company’s confidential or proprietary information.
For purposes of this Agreement, the determination of Cause shall be determined
by the Board in its sole and absolute discretion.         c. Termination by
Reason of Death or Disability. In the event of Employee’s death during the Term
of this Agreement, the Company shall pay the Employee’s estate all salary,
bonuses and unpaid vacation accrued as of the date of Employee’s death and any
other benefits payable under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
death and in accordance with applicable law. In the event that, during the Term
of this Agreement, Employee is unable to perform his job due to death or
disability (as determined under the Company’s long-term disability insurance
program) for six (6) months in any twelve (12)-month period, the Company may, at
its option, terminate the Employee’s employment with the Company, pursuant to
Section 5 below, and such termination shall entitle the Employee to all salary,
bonuses and unpaid vacation accrued as of the date of such termination and any
other benefits payable under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
such termination and in accordance with applicable law.



  6.   Successors.



  (a)   Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under the Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets that executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.     (b)  
Employee’s Successors. Without the written consent of the Company, the Employee
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of the Employee hereunder shall inure to
the benefit of, and be enforceable by, the Employee’s personal or legal
representatives, executors, administrators, successors, heirs distributees,
devisees and legatees.



  7.   Notice Clause.



  (a)   Manner. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and upon mailing by registered or certified
mail, postage prepaid, or sent by a reputable overnight delivery service, or
delivered personally, to either party at the address of such party or such other
address as shall have been designated by written notice by such party to other
party.     (b)   Effectiveness. Any notice of other communication required or
permitted to be given under this Agreement will be deemed given on the day when
delivered in

3



--------------------------------------------------------------------------------



 



      person, or the third business day after the day on which such notice was
mailed in accordance with Section 8(a).



  8.   Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the State of Texas.     9.   Severability. The invalidity or unenforceability
of any provision of this Agreement, or any terms hereof, shall not affect the
validity or enforceability of any other provision or term of this Agreement.    
10.   Integration. Except as otherwise expressly provided other wise herein,
this Agreement represents the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements, whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.
    11.   Taxes. All payments made pursuant to this Agreement shall be subject
to withholding of applicable income and employment taxes.     12.   Arbitration.
Except for proceedings seeking injunctive relief, including, without limitation,
allegations of misappropriation of trade secrets, copyright or patent
infringements, or breach of any anti-competition provisions of the Agreement,
any controversy or claim arising out of or in relation to this Agreement, or the
breach thereof, shall be settled by arbitration in accordance with the
commercial arbitration rules of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Arbitration of this Agreement shall include
all claims, regardless of whether the dispute arises during the Term of the
Agreement, at the time of termination or thereafter. Either party may initiate
the arbitration proceedings, for which the provision is herein made, by
notifying the opposing party, in writing, of its demand to arbitrate. In any
such arbitration there shall be appointed one arbitrator who shall be selected
in accordance with the AAA Commercial Arbitration Rules. The place of
arbitration shall be Austin, Texas. The parties agree that the award of the
arbitrator shall be the sole and exclusive remedy between them regarding any
claims, counterclaims, issues or accountings presented or plead to the
arbitrator; that the arbitrator shall be the final judge of both law and fact in
arbitration of disputes arising out of or relating to this Agreement, including
the interpretation of the terms of this Agreement. The parties further agree it
shall be the sole and exclusive duty of the arbitrator to determine the
arbitrability of issues in dispute and that neither party shall have recourse to
the court of such a determination.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year first above
written.

              CIRRUS LOGIC, INC.
 
       
 
            (D.THOMPSON SIG) [h15766h1576602.gif]

  Title:   Vice President – Human Resources

     

--------------------------------------------------------------------------------

4



--------------------------------------------------------------------------------



 



              John T. Kurtzweil     (J.KURTZWEIL SIG) [h15766h1576603.gif]

5